Citation Nr: 0525102	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  03-34 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for low back strain, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
right knee injury, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for residuals of a 
left knee injury, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a compensable rating for post traumatic 
arthritis of the cervical spine.

5.  Entitlement to a compensable rating for post traumatic 
arthritis of the left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
November 1973 and from February 1982 to February 1986.

The instant appeal arose from a November 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Indianapolis, Indiana, which denied claims for 
increased ratings.

The veteran's claims were remanded by the Board of Veterans' 
Appeals (Board) in December 2004, in order that the veteran 
could be provided a hearing before a Veteran's Law Judge.  A 
hearing before the undersigned Veterans Law Judge was held in 
April 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2000, the Veterans Claims Assistance Act (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), was signed into law.  This law, and its 
implementing regulation, both of which apply to the present 
appeal, essentially redefined VA's duties to notify and 
assist claimants, requiring that VA notify claimants and 
their representatives, if any, of any information and 
evidence needed to substantiate and complete their claims, of 
the division of responsibility between claimants and VA to 
secure that evidence, and of the need for claimants to submit 
any additional evidence in their possession that is pertinent 
to the matters on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A; 38 C.F.R. § 3.159(b), (c) (2004).  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this case, the appellant has 
not received VCAA notice with respect to any of his claims 
now on appeal.  Accordingly a remand is required in order for 
the appellant to be provided the proper notice.

At his April 2005 hearing, the veteran testified that all of 
his orthopedic disabilities have increased in severity since 
his September 2002 VA examination.  The veteran also reported 
that he had undergone right knee surgery subsequent to his 
September 2002 VA examination.  Accordingly, a current VA 
orthopedic examination is indicated.
 
In light of the foregoing, this case is hereby REMANDED to the 
agency of original jurisdiction for the following action:

1.  The RO must provide the veteran 
proper VCAA notice with regards to the 
issues on appeal in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159 (2004), and any other applicable 
legal precedent.  This must include 
informing the appellant of the 
information and evidence necessary to 
substantiate his claims, notice of which 
evidence, if any, the claimant is 
expected to obtain and submit, and which 
evidence will be retrieved by VA; and 
notice that he should provide any 
evidence in his possession that pertains 
to the claims. 

2.  The RO should obtain copies of all of 
the veteran's treatment records, 
including inpatient, outpatient, and X-
ray records, from the VA Medical Center 
Indianapolis, Indiana, dated from October 
2002 to present.  

3.  When the above actions have been 
accomplished, the RO should arrange for a 
VA orthopedic examination of the 
veteran's knees, lumbar and cervical 
spine, and left hip.  All indicated tests 
and studies, including X-rays, and range 
of motion studies in degrees, with 
consideration of objective manifestations 
of pain, should be performed.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain and all functional loss 
due to pain.  The examiner should 
specifically indicate the ranges of 
motion performed without pain and the 
ranges of motion accompanied by pain.  
The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
of the joints on repeated use or during 
flare-ups, and, if feasible, express this 
in terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  If this is not 
feasible, the orthopedist should so 
state.  The examiner should also provide 
an opinion concerning the impact of the 
service-connected orthopedic disabilities 
on the veteran's ability to work.  The 
rationale for all opinions expressed 
should be explained.  The claims file 
should be made available to the examiner 
for proper review of the medical history, 
and the examination report is to reflect 
whether such a review of the claims file 
was made.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination report complies fully 
with the above instructions, and if not, 
the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

5.  After the above actions have been 
accomplished, the RO should undertake any 
other indicated development and re-
adjudicate the veteran's claims, to 
include consideration of DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In addition, the 
RO should consider whether the claim 
should be referred to the Director of the 
VA Compensation and Pension Service for 
extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (2004).

6.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  The supplemental 
statement of the case should provide the 
veteran with both the current schedular 
criteria for the rating of diseases and 
injuries of the spine, as well as the 
criteria in effect prior to September 26, 
2003. 

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


